WIDENER, Circuit Judge,
concurring and dissenting:
I concur in the majority opinion in all respects save its decision not to require the district court to treat the issue of allocation of costs of cleanup among the various defendants, at 172-173, and, as to that, I respectfully dissent. While it may be true that a subsequent suit for contribution may adequately apportion the damages among the defendants, I am of opinion that the district court, as a court of equity, is required to retain jurisdiction and answer that question now.
So far as I know, it is now and has been the general law without any variance that when a court of equity has jurisdiction it “will decide all matters in dispute and decree complete relief,” e.g. Alexander v. Hillman, 296 U.S. 222, 242, 56 S.Ct. 204, 211, 80 L.Ed. 192 (1935), see Pomeroy’s Equity Jurisprudence, 3rd Ed (1905) § 181, 231, and that a court of equity should dispose of a case “so as to end litigation, not to foster it; to diminish suits, not to multiply them.” Payne v. Hook, 74 U.S. (7 Wall) 425, 432, 19 L.Ed. 260, 262 (1869). In Payne, a case which should control here, even if the statute does not, the Supreme Court held that once a court of equity had jurisdiction to determine liability for an estate administrator’s misconduct, it also had the duty to determine the amount the sureties would pay in the event the administrator could not satisfy the judgment. In the face of the admitted liability of the sureties in a separate action at law, 19 L.Ed. at 262, the Court nevertheless required the lower court in equity to ascertain the liability of the sureties in the same suit in order that the matter, should the administrator be unable to pay, not be “... turned over to a court of law, to renew the litigation with his sureties.” 19 L.Ed. at 262. Thus, almost the same situation pertained in Payne which is present here, but with opposite result.
I see great danger in postponing the ultimate apportioning of the damages to a later day. As an example, a small generator which deposited a few gallons of relatively innocuous waste liquid at a site is jointly and severally liable for the entire cost of cleanup under this decision. And with that I agree. If that generator were readily available and solvent, however, the government might well, and probably would, proceed against him first in collecting its judgment. The vagaries of and delays in his subsequent suit for contribu*177tion might result in needless financial disaster. I do not see this as a desired or even permissible result.
The statute involved, 42 U.S.C. 9613(f)(1), provides that “[a]ny person may seek contribution from any other person who is liable or potentially liable under section 9607(a) of this title during or following any civil action under section 9606 of this title or under section 9607(a) of this title.” (Italics added) Thus, the statute plainly provides that discretion with respect to contribution is not in the district court to consider relief or not as the majority opinion holds; rather, it is in the generator to seek relief, for “any person” certainly includes the generators of the waste. So, since the matter was brought before the district court, that court had no discretion but to decide the question.1 To repeat', the discretion is in the party to make the claim, not in the district court to defer decision. While I agree that the claims may be asserted in a separate action, if they are asserted in the main case they must be decided.
Section 9613(f)(1) is entirely in accord with Payne, and I think we make a mistake of no little consequence in deciding that the district court has the discretion either to decide the matter before it or to relegate the parties to a separate suit.
Not only do the statute and federal procedural law require the course I have suggested, I think that the interests of justice as well as judicial economy are best served by proceeding in that manner.

. In the unlikely event that there was not sufficient evidence before the district court, it should simply have required more evidence to be taken, or should on remand should my view have prevailed.